          Case 1:20-cv-07365-MKV Document 13 Filed 11/17/20 Page 1 of 1



                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 MARY WEST, on behalf of herself and all
                                                                   DATE FILED: 11/17/2020
 others similarly situated,

                            Plaintiff,
                                                                 1:20-cv-7365 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 GRUBHUB HOLDINGS INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a joint letter from the parties informing the Court that the

parties have reached a settlement in principle [ECF #12]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by January 4, 2021. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004)

SO ORDERED.
                                                       _________________________________
Date: November 17, 2020                                MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
